OVERTON, Justice,
concurring in part, dissenting in part.
I would apply the rule to appellate proceedings beginning January 1, 1991, and to trial court proceedings beginning January 1, 1992. I am not personally convinced that this will be administratively beneficial, primarily because lateral filing cabinets now in use in most legal offices are designed to handle either letter or legal size files and the effect of this rule will be to make the files thicker, resulting in the utilization of more file space, rather than less.
PER CURIAM.
We grant the motion for clarification filed by Richard P. Brinker, as Clerk of the Circuit Court, Eleventh Judicial Circuit, to the extent addressed below. The motion is denied as to all matters not addressed herein.
Rule of Judicial Administration 2.055, as adopted by this Court in our opinion of October 19, 1989, does not apply to those instruments and documents presented to the clerk of the circuit court in his capacity as county recorder under section 28.222, Florida Statutes (1987); nor does the rule apply to matters submitted to the clerk in his capacity as ex officio clerk of the board of county commissioners under article VIII, section (l)(d), Florida Constitution. A paragraph is added to the appended comment to rule 2.055 to reflect this intent. [Editor’s *459Note: This change has been incorporated in the text of the rule, supra.]
It is so ordered.
EHRLICH, C.J., and OVERTON, MCDONALD, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.